Brewster, Deyo and Bergan, JJ., concur; Heffernan, J., dissents in the following memorandum in which Foster, P. J., concurs: The only question submitted to the arbitrators in this ease is whether or not appellant “ injured the reputation or standing ” of the respondents. An award of money damage was waived. No justiciable question is presented for review. Complete jurisdiction includes not only the power to hear and determine the case, but also power to enforce the judgment. This court has no power to enforce any judgment herein and hence it should decline to entertain or to attempt to exercise jurisdiction where it has no power to enforce the judgment which may be rendered. Accordingly, this court having no jurisdiction, the appeal should be dismissed.